Citation Nr: 0402513	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent 
for residuals of left knee injury, based on an initial award.

2.  Entitlement to disability rating in excess of 10 percent 
for early osteoarthritic changes of the left knee, based on 
an initial award.



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a October 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for residuals of a left knee injury, assigning the disability 
a 10 percent rating, effective June 2002; and osteoarthritic 
changes of the left knee, which was assigned a 10 percent 
rating, effective June 2002.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

In June 2002, the veteran filed his service connection claim 
for a left knee injury.  In a July 2002 letter, the RO 
provided the veteran with information regarding VCAA as it 
relates to service connection.  Ultimately service connection 
was granted for the left knee disability and assigned a 10 
percent rating.  The veteran filed a timely notice of 
disagreement with the 10 percent rating assigned.  A 
statement of the case was issued in February 2003, containing 
the appropriate VCAA laws and regulations.

The Board notes that VA has satisfied their duty to assist 
insofar as it relates to the VCAA.  The veteran claimed 
service connection for a disability and VA granted that 
claim, and although the veteran filed a notice of 
disagreement with the evaluation assigned to the service 
connected disability, VA was not required to give the veteran 
another notice upon receiving the notice of disagreement.  
See VAOGCPREC 8-2003 (O.G.C. Prec. 8-2003).

As a reminder, the Board further notes that, where the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity of the disability from the 
initial grant of service connection to the present, 
particularly since the veteran should be scheduled to undergo 
another VA evaluation examination of the left knee.  It is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be reviewed in relation 
to its history.  See 38 C.F.R. § 4.41.  Where the question 
for consideration is propriety of the initial evaluation 
assigned to the veteran's disability, as is the question in 
this case, evaluation of the medical evidence since the grant 
of the service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, a review of the claims file reveals that during 
the veteran's most recent VA examination, conducted in August 
2002, the examiner did not indicate that the claims file was 
available for review in conjunction with the examination.  
Functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1997) 
were not considered.  The rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  Hence, this case must be remanded 
to afford the veteran a more contemporaneous examination, to 
include the examiner's review of the entire record, prior to 
a final adjudication of the veteran's claim.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
left knee disability subsequent to his 
separation from service in June 2002.  
After securing the necessary release(s), 
the RO should obtain copies of those 
records, to include all previous x-ray 
reports, that are not already in the 
claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of the service 
connected left knee disability.  The 
veteran's claims file, to include the 
service medical records, be made 
available to the orthopedist for review 
in this case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  The examination 
should include range of motion studies, 
expressed in degrees with normal ranges 
provided for comparison purposes, and X-
rays taken of the veteran's left knee.  
The examiner should render specific 
findings as to whether there is objective 
evidence of instability, locking, pain on 
motion, weakness, and excess fatigability 
of the left knee.  The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability, and whether this evidence is 
severe, moderate or slight.  
Additionally, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the functional loss should be 
expressed in terms of additional degrees 
of limited motion.  After considering the 
symptoms attributable to the service 
connected left knee disability, the 
examiner should provide an assessment of 
the severity of the condition, i.e., the 
extent to which that disability 
interferes with the veteran's ability to 
obtain and retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a written report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




